Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Wayne Lewis seeks to appeal from the district court’s order denying his motion to suppress evidence in his criminal trial. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 9. L.Ed. 1528 (1949). The order Lewis seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See United States v. North Am. Coal Exch., 676 F.2d 99, 100 (4th Cir.1982). Accordingly, we deny Lewis’ motions for appointment of counsel and for release on bail pending appeal and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.